UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 01-4781
EUGENE ROBERT RICE,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
            Frederic N. Smalkin, Chief District Judge.
                           (CR-99-513-S)

                      Submitted: May 23, 2002

                      Decided: June 11, 2002

  Before LUTTIG, WILLIAMS, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Harry D. McKnett, Columbia, Maryland, for Appellant. Thomas M.
DiBiagio, United States Attorney, James M. Webster, III, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                        UNITED STATES v. RICE
                               OPINION

PER CURIAM:

   Eugene Robert Rice appeals his conviction and 120 month sen-
tence for possession of a firearm by a convicted felon in violation of
18 U.S.C.A. § 922(g)(1) (West 2000). He contends the jury verdict is
not supported by sufficient evidence and also asserts that the district
court gave insufficient jury instructions defining "possession" under
the statute.

   To determine whether there was sufficient evidence to support a
conviction, this Court considers whether, taking the evidence in the
light most favorable to the government, any reasonable trier of fact
could have found the defendant guilty beyond a reasonable doubt.
Glasser v. United States, 315 U.S. 60, 80 (1942). This Court does not
weigh the evidence or determine the credibility of witnesses. Rather,
the jury verdict must be upheld if there is substantial evidence to sup-
port the verdict. Id.

   Rice contends the statute requires that the possession of the firearm
have present or imminent interstate impact, however, there is no such
requirement. Evidence showing that the gun traveled in interstate
commerce is sufficient to support a conviction. See United States v.
Gallimore, 247 F.3d 134, 138 (4th Cir. 2001). Therefore, Rice’s stipu-
lation at trial that the gun had traveled in interstate commerce satisfies
this element.

   As Rice did not timely object to the proposed jury instructions, this
court reviews the district court’s instructions for plain error. See Fed.
R. Crim. Pro. 52(b); United States v. McCaskill, 676 F.2d 995, 1001
(4th Cir. 1982). Rice argues that the jury instruction defining "posses-
sion" under the statute was confusing and lessened the Government’s
burden of proof. According to Rice, the district court failed to caution
the jury against convicting Rice based on his close proximity to the
firearm. However, the court’s instructions properly defined posses-
sion as either actual possession or the power and intention to exercise
control over the firearm. United States v. Jackson, 124 F.3d 607, 610-
11 (4th Cir. 1997). The instruction does not leave room for the confu-
                        UNITED STATES v. RICE                         3
sion that Rice complains of because the language specifically requires
more than mere proximity to the firearm.

   Rice’s conviction was supported by sufficient evidence and the
trial court properly instructed the jury regarding possession of a fire-
arm. Accordingly, we affirm Rice’s conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                           AFFIRMED